United States Court of Appeals
                       For the First Circuit


No. 19-1081

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                  HÉCTOR JAVIER O'FARRILL-LÓPEZ,

                       Defendant, Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                              Before

                 Lynch and Selya, Circuit Judges,
                       and Katzmann,* Judge.


     Eric A. Vos, Federal Public Defender, Vivianne Marrero-
Torres, Assistant Federal Public Defender, and Franco L. Pérez-
Redondo, Research & Writing Specialist, on brief for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and Antonio L. Pérez-Alonso, Assistant United States
Attorney, on brief for appellee.




     * Of the United States Court of International Trade, sitting
by designation.
March 12, 2021
            SELYA, Circuit Judge.          A federal grand jury sitting in

the    District   of   Puerto    Rico    returned      an     indictment    charging

defendant-appellant Héctor Javier O'farrill-López (O'farrill) with

production of child pornography.1               See 18 U.S.C. § 2251(a), (e).

The charged offense was alleged to have taken place from in or

about 2016 through early July of 2017, and it is undisputed that

O'farrill was then serving a twelve-year term of probation imposed

by a local court for an unrelated crime.

            O'farrill pleaded not guilty to the federal indictment,

and plea negotiations ensued.           Those negotiations proved fruitful,

and the parties entered into a plea agreement (the Agreement).

Under the terms of the Agreement, the government agreed to dismiss

the indictment and instead file a one-count information (the

Information)      charging     O'farrill        with   the    lesser    offense     of

possession of child pornography.            See 18 U.S.C. § 2252A(a)(5)(B).

O'farrill, in turn, agreed to plead guilty to the Information.

            The Agreement — which was binding upon the parties and,

if    accepted,   upon   the    district    court,      see    Fed.    R.   Crim.   P.

11(c)(1)(C) — contained a provision denominated "Specific Sentence

Recommendation."         In relevant part, this provision stipulated

that, "in exchange for the defendant pleading guilty to COUNT ONE



      The record contains differing spellings of O'farrill's name.
       1

We treat as authoritative the spelling used both in the plea
agreement and in O'farrill's signature on that agreement.      For
consistency, we employ that nomenclature throughout.


                                        - 3 -
of the Information, the parties agree to recommend a sentence of

seventy-eight (78) months of imprisonment and at least five years

of supervised release."             The Agreement also contained a waiver-

of-appeal provision, stipulating that the "[d]efendant knowingly

and voluntarily agrees that, if the imprisonment sentence imposed

by the Court is seventy-eight (78) months, the defendant waives

the   right    to   appeal    any    aspect        of   this   case's     judgment   and

sentence, including but not limited to the term of imprisonment or

probation,     restitution,      fines,       forfeiture,        and    the   term   and

conditions of supervised release."

              In    due    course,     the     district        court    accepted     the

Agreement.     The government then filed the Information, and — after

a thorough plea colloquy — O'farrill pleaded guilty to it.                           This

colloquy included a discussion of the effect of the waiver-of-

appeal provision, as called for by Federal Rule of Criminal

Procedure     11(b)(1)(N).           The    court       continued   the    matter     for

sentencing and, on December 14, 2018, sentenced O'farrill to a

seventy-eight-month term of immurement,2 to be followed by five

years of supervised release.           The court denied O'farrill's request

that the incarcerative portion of the sentence be ordered to run

concurrently        with   any      period     of       incarceration      that    might




      2 The seventy-eight-month sentence was not only the
incarcerative sentence specified in the Agreement but also fell at
the bottom of the applicable guideline sentencing range.


                                           - 4 -
thereafter be imposed by the Puerto Rico courts in consequence of

his violation of probation.        Once sentence was imposed, the court

— on motion of the government — dismissed the original indictment.

            This timely appeal followed.        In it, O'farrill attempts

to challenge the district court's failure to run his sentence

concurrently with any sentence that might be imposed by the Puerto

Rico courts for the probation violation.

            Our inquiry begins — and ends — with the waiver-of-

appeal provision.      Two decades ago, we ruled "that plea-agreement

waivers    of   the   right   to   appeal    from   imposed    sentences   are

presumptively valid (if knowing and voluntary)."              United States v.

Teeter, 257 F.3d 14, 25 (1st Cir. 2001).                Although O'farrill

effectively concedes that the waiver of appeal in this case was

knowing and voluntary, the proposition stated in Teeter has some

other limitations.       See id. at 24-26.          To begin, Teeter only

applies when a claim of error falls within the scope of the waiver.

See id. at 24. Another limitation is that such a waiver is "subject

to a general exception under which the court of appeals retains

inherent power to relieve the defendant of the waiver, albeit on

terms that are just to the government, where a miscarriage of

justice" would otherwise occur.             Id. at 25-26.       As we explain

below, O'farrill's claim of error is within the scope of the waiver

and enforcing the waiver does not result in a miscarriage of

justice.


                                    - 5 -
           In the case at hand, O'farrill argues that Teeter does

not apply because his claim of error falls outside the scope of

the Agreement's waiver-of-appeal provision.          He also argues that

even if Teeter applies, the appeal waiver should not be enforced

because enforcement would come within Teeter's miscarriage-of-

justice exception.     It is to these arguments that we now turn.

           We set the stage.           Courts interpret plea agreements

according to traditional contract-law principles.             See Garza v.

Idaho, 139 S. Ct. 738, 744 (2019); United States v. Almonte-Nuñez,

771 F.3d 84, 88 (1st Cir. 2014).         A fundamental tenet of contract

law instructs that the unambiguous words of a contract should

ordinarily be given their plain meaning.           See Smart v. Gillette

Co. Long-Term Disab. Plan, 70 F.3d 173, 178 (1st Cir. 1995).              Thus,

when the relevant text of a plea agreement is unambiguous, "[p]lea

agreements should be given their plain meaning."          United States v.

Ocasio-Cancel, 727 F.3d 85, 89 (1st Cir. 2013); accord United

States v. Murphy-Cordero, 715 F.3d 398, 400 (1st Cir. 2013).               Put

another way, courts should not impose conditions on plea agreements

that go beyond those to which the parties have agreed.           See United

States v. Benchimol, 471 U.S. 453, 455 (1985) (per curiam).

           In the Agreement, O'farrill waived his right "to appeal

any   aspect   of   [his]   judgment   and   sentence"   so   long   as   "the

imprisonment sentence imposed by the Court is seventy-eight (78)

months."   That was exactly the sentence that the district court


                                   - 6 -
imposed and, thus, the sole condition for the operation of the

waiver was fulfilled.      No more was exigible to give force to the

waiver.   See United States v. Santiago, 947 F.3d 1, 2 (1st Cir.

2020), cert. denied, 140 S. Ct. 2818 (2020).

           O'farrill's     counter-argument         posits   that    the    sole

condition of the waiver-of-appeal provision was not fulfilled

because the district court refused his request to order that the

sentence run concurrently with any sentence thereafter imposed by

the   Puerto   Rico   courts    for   the     probation   violation.       But   a

straightforward       reading    of    the      appeal    waiver    demolishes

O'farrill's first argument and shows with conspicuous clarity that

his putative claim of error falls within the scope of the waiver.

A determination that a sentence should run concurrently with some

other sentence is surely "an[] aspect" of a sentence.                  See id.

And as such, O'farrill's claim is foreclosed by the unvarnished

terms of the waiver-of-appeal provision itself.

           To be sure, O'farrill tries to validate his counter-

argument by embracing two of our prior decisions.                   See United

States v. Santiago-Burgos, 750 F.3d 19, 22-25 (1st Cir. 2014);

United States v. Maldonado-Escarfullery, 689 F.3d 94, 97 n.2 (1st

Cir. 2012).    Those decisions, however, are easily distinguishable:

in each instance, the nature of the waiver-triggering event and

the language of the waiver-of-appeal provision differed materially

from the language of those elements in the Agreement.


                                      - 7 -
             To illustrate, in Santiago-Burgos, the plea agreement

did not focus simply on the length of the sentence but, rather,

specified that the triggering event for the waiver was the court

sentencing the defendant "according to [the plea agreement's]

terms, conditions and recommendations."            750 F.3d at 22.       Because

the court ran the defendant's sentence consecutively to another

sentence,    see   id.,    and   because     the   plea    agreement's   terms,

conditions, and recommendations did not mention the possibility of

a consecutive sentence, see id. at 23, the waiver was never

triggered.     The same distinctions apply to the other case upon

which O'farrill relies.          See Maldonado-Escarfullery, 689 F.3d at

97 n.2 (refusing to enforce appeal waiver based on essentially

same plea-agreement language as in Santiago-Burgos).

             The   more    pertinent   precedent      is    our   decision   in

Santiago.     There, we enforced an appeal waiver, worded similarly

to the appeal waiver in this case, in circumstances in which the

district court imposed a sentence within the recommended range but

ordered it to run consecutively to another sentence. See Santiago,

947 F.3d at 1-2.          Although neither the sentence-recommendation

provision nor the waiver-of-appeal provision said anything about

concurrency or consecutiveness, we enforced the waiver because the

sentence imposed coincided with the triggering event described in

the plain language of the sentence-recommendation provision — and

nothing more was required for the waiver to take effect.                 See id.


                                     - 8 -
at 2-3.      Language tying the waiver's triggering event to the

"terms,     conditions,       and   recommendations"         limned    in   the   plea

agreement was absent.

             The case at hand fits seamlessly within the Santiago

mold. Here, the triggering event for the waiver was the imposition

of a seventy-eight-month sentence — precisely the sentence that

the district court imposed.              And as in Santiago, language tying

the    waiver's     triggering       event       to    the   Agreement's     "terms,

conditions, and recommendations" was absent.

             O'farrill has another shot in his sling.                   He contends

that we should decline to enforce the waiver-of-appeal provision

because enforcement would result in a miscarriage of justice.                     The

premise on which this contention rests is unimpugnable:                      we long

have    recognized      a     miscarriage-of-justice          exception      to   the

enforcement of appeal waivers.                 See Teeter, 257 F.3d at 25-26.

Even so, the conclusion that O'farrill draws does not follow.

Enforcement of the appeal waiver in this case will not give rise

to a miscarriage of justice.             We explain briefly.

             When a party seeking to avoid an appeal waiver attempts

to invoke the miscarriage-of-justice exception, we inquire into

factors     such   as   the    clarity    of     the   waiver,   the    gravity   and

character of the precluded claim, the potential impact of the claim

on    the   defendant's       situation,       the     government's    interest    in

enforcing the waiver according to its terms, and the extent to


                                         - 9 -
which the defendant can be said to have acquiesced in the result.

See id. at 26.         Typically, "an otherwise lawful, within-guidelines

sentence    .    .    .   does    not    surmount       the   miscarriage-of-justice

hurdle."    United States v. Cabrera-Rivera, 893 F.3d 14, 24 (1st

Cir. 2018).           So, too, we have held that a sentencing court's

alleged misunderstanding of the preferred approach to determining

whether a sentence should be imposed consecutively or concurrently

with another sentence, without more, is a "garden-variety claim"

of error and does not "even closely approach[]" a miscarriage of

justice.    United States v. Calderón-Pacheco, 564 F.3d 55, 59 (1st

Cir. 2009).

            We discern no miscarriage of justice here.                    The waiver-

of-appeal       provision,       read    in    conjunction      with    the    sentence-

recommendation         provision,       is    luminously       clear:     so    long   as

O'farrill received a seventy-eight-month incarcerative sentence —

and he did — he relinquished any right to appeal "any aspect of

[his] judgment and sentence."                      In addition, the question that

O'farrill       seeks     to     raise       was    entirely    foreseeable:           the

relationship between the sentence to be imposed in this case and

the sentence that might be imposed for the probation violation was

front and center in the district court.                       Both in his sentencing

memorandum and at the disposition hearing, O'farrill's counsel

requested       the    district     court          to   run   the   federal    sentence

concurrently with the anticipated probation-violation sentence.


                                          - 10 -
Had   the    issue      of    concurrency      been    sufficiently       important    to

O'farrill, he could either have negotiated concurrency as part of

the Agreement or conditioned his appeal waiver on it.                       Having done

neither, the character of the precluded claim undermines his

miscarriage-of-justice argument.                Cf. United States v. Caramadre,

807 F.3d 359, 379 (1st Cir. 2015) (explaining that "a defendant's

dissatisfaction with his sentence, no matter how profound, cannot

constitute a basis for circumventing a waiver-of-appeal provision

to which he agreed").

                 We have warned that the miscarriage-of-justice exception

should      be    "applied      sparingly     and     without     undue    generosity."

Teeter, 257 F.3d at 26.            This case — in which O'farrill bargained

for and received a bottom-of-the-range sentence after pleading to

a substantially reduced charge — simply does not come within those

narrow confines.             And this is especially true because the impact

of the challenged action on O'farrill is wholly conjectural:                          for

aught that appears, he has not yet received any sentence for the

probation        violation.        If   and    when    one   is    handed    down,    the

sentencing court may very well elect to run it concurrently with

O'farrill's federal sentence.

                 O'farrill makes a related argument.                He says that the

district court misapprehended its authority to impose a sentence

that would run concurrently with a sentence that had yet to be

imposed     —     a   failing    which,   if    it    existed,     might    ground    his


                                          - 11 -
miscarriage-of-justice argument.         But we need not probe that point

too deeply because, whatever its relevance, this argument does not

withstand scrutiny.

           O'farrill hinges this argument on the district court's

statement, when asked during sentencing by defense counsel to run

the federal sentence concurrently with any future sentence imposed

by the Puerto Rico courts for the probation violation, "[t]hat, I

cannot do."      But the district court later clarified what it meant.

When defense counsel expressed concern that because the federal

sentence was silent on the subject, it would be deemed by the

Puerto Rico courts as intended to run consecutively, the district

court replied:      "[y]es, you have concerns, but you don't give the

factual data for the Court to make a determination.            So I haven't

said concurrent because there is nothing before the Court that the

Court could consider making its sentence concurrent to."            We read

this exchange as implying that because the district court had not

been given sufficient information about the proceedings in the

Puerto    Rico     courts,     it   reasonably    chose   to    leave   the

consecutiveness/concurrency         determination    to    those    courts.

O'farrill's misapprehension-of-law argument therefore fails.            See

United States v. Hahn, 359 F.3d 1315, 1329 (10th Cir. 2004) (en

banc)    (per    curiam)     (holding   that   district   court's   alleged

misapprehension of law regarding lack of discretion to impose




                                    - 12 -
concurrent     sentence      did   not   trigger    miscarriage-of-justice

exception).

             We need go no further.      Scripture teaches:   seek and you

shall receive.     Matthew 7:7.      Having not sought to condition his

appeal waiver on his receipt of a concurrent sentence, O'farrill

can fairly be said to have acquiesced in the sentencing court's

refusal   to   order   the    sentence   to   run   concurrently   with   the

anticipated probation-violation sentence.             Put differently, he

appears to have gotten precisely what he bargained for.



Dismissed.




                                    - 13 -